Citation Nr: 1747877	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, including as due to PTSD.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A Notice of Disagreement (NOD) was filed in June 2010.  A Statement of the Case (SOC) was issued in January 2011.  A substantive appeal (VA Form-9) was filed in February 2011.

In a May 2017 rating decision, the RO granted the Veteran's claim for service connection for hearing loss.  Since this rating decision represented a total grant of benefits sought on appeal for this issue, this issue is considered resolved in full and is no longer before the Board.  

The Board last remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in August 2016.  

The Veteran's claim, as shown on the cover page of this decision, has been recharacterized to include any diagnosed sleep disorder, to include both sleep apnea and insomnia.  The symptoms of sleep disturbance or insomnia may reasonably be encompassed by the Veteran's description of his original claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is now before the Board for further appellate action.  


FINDINGS OF FACT

1.  A sleep disability first manifested many years after active service and is not
shown to be related to the Veteran's military service, and is not caused or aggravated by service-connected posttraumatic stress disorder (PTSD).  

2.  The Veteran's hypertension is not related to his in-service exposure to an herbicide agent.

3.  The Veteran's hypertension is not related to and was not aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  A sleep disability, to include obstructive sleep apnea and insomnia, was not incurred, nor is it presumed to have been incurred in active duty, and was not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Hypertension was not incurred, nor is it presumed to have been incurred in active duty, and was not proximately due to, the result of, or aggravated by exposure to an herbicide agent or service-connected PTSD. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.   §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Relevant to the duty to notify, the Veteran was provided notice in letters dated in July 2009, June 2013, and November 2016.  Moreover, the Veteran has not contended that there is any deficiency regarding the notification that he has received regarding this case.

Relevant to the duty to assist, the Veteran's medical records and reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In August 2016, the Board remanded the case for additional development, to include scheduling a VA examination for sleep apnea and hypertension.  The Board finds that the AOJ has substantially complied with the remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  There must be supporting medical evidence unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303 (b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A.       § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

Sleep Apnea

The Veteran is seeking service connection for a sleep disorder on a direct basis and as secondary to his service-connected PTSD.

Turning to whether the Veteran has a current sleep disability, the Board notes that the evidence of record establishes a current diagnosis of primary insomnia, as reflected in a December 2016 Compensation and Pension Examination.  The examiner noted that based on a lack of nonrestorative sleep and a hypersomnolence, a polysomnogram was not medically warranted to possibly provide a diagnosis of obstructive sleep apnea.  In April 2017, the Veteran was afforded another VA examination in which he was diagnosed with obstructive sleep apnea.  As such, the Board finds that there is a current diagnosis of a sleep disability.  The Board will next ascertain whether service connection for a sleep disorder is warranted on either a direct or secondary basis.

Turning first to the elements needed to establish service connection for a sleep disorder on a direct basis, the Board concludes that there is no competent and credible evidence of an in-service incurrence of sleep problems or of a nexus to service.  Specifically, service treatment records were reviewed and considered, which were negative for a finding or treatment of a sleep disorder.  

Moreover, to the extent that the Veteran made general and conclusory statements asserting that his sleep problems began in service, these lay statements are not deemed competent evidence of a nexus to service.  The Veteran has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his sleep disorder was related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In July 2013, April 2014, and May 2014 psychiatric and psychological examinations, the Veteran reported that he was having difficulty sleeping.  The Veteran was advised to avoid sleeping during the daytime and encouraged to stay active.

In an August 2014 psychiatric examination, the Veteran reported that, with medication prescribed for mood or sleep, he was "sleeping good."

The record reflects that the December 2016 VA examiner opined, with supporting rationale, that the Veteran's primary insomnia was not etiologically related to his military service.  The VA examiner acknowledged the Veteran's lay statements that he typically retires to bed at 2300 hours and rises at 0700 hours, and typically sleeps eight hours per night, but has some difficulty falling asleep.  The examiner also noted that the Veteran did not need continuous medication to control the sleep disorder and did not require a breathing assistance device.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the in-service injury, event, or illness.  The Board finds the VA examiner's opinion dispositive of the nexus question presented.  Therefore, having determined that there is no probative evidence to establish either an in-service incurrence or probative evidence to establish a nexus to service, the claim for service connection must fail on a direct basis.

Turning next to secondary service connection, the Veteran has contended that his sleep disorder is due to his already service-connected PTSD.  

The VA medical examiner stated in the Veteran's December 2016 VA examination that even if the Veteran had obstructive sleep apnea, this condition would be neither incurred during or caused by an event or injury during his military service nor be caused by his service-connected PTSD as there is no causal relationship between PTSD and sleep apnea.  The examiner noted that the overwhelmingly single greatest risk factor for obstructive sleep apnea would be his obesity.  The Veteran is obese, as reflected in his examination report.  The examiner opined that it was less likely than not that the Veteran's sleep disorder was caused or worsened by the Veteran's service-connected disorder to include PTSD, and concluded that neither direct nor secondary nexuses can be reasonably made in this particular case.  The December 2016 VA examiner also included medical literature to support his rationale and accompanying opinion.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has difficulty falling or staying asleep.  However, he is a lay person and is not shown to be competent to establish that his sleep disabilities are attributable to his service connected PTSD.  Specifically, he has not demonstrated the knowledge and expertise to provide an opinion on the complex medical nexus question presented in this case.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds the December 2016 VA examiner's opinion dispositive of the nexus question presented.  As there is no other competent and credible nexus evidence of record that established a link between the Veteran's diagnosed sleep disorder and his service-connected PTSD, either on a causational or aggravation-based foundation, the claim for service-connection on a secondary basis must fail, as well.  

For all the reasons set forth above, service connection for a sleep disorder on a direct or secondary basis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The record does not provide an approximate balance of negative and positive evidence on the merits.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder.  The benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran is also seeking service connection for hypertension on a direct basis and as secondary to exposure to an herbicide agent and to service-connected PTSD.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The first element has been met as the evidence of record establishes a current diagnosis of hypertension, diagnosed in 1978.    

Certain chronic diseases, including hypertension, are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2014). 

First, the Veteran's service treatment records show no treatment for or symptoms of hypertension in service or at his separation exam in September 1970, or within the presumptive one-year period after separation.  Similarly, post-service medical records associated with the claims file show no diagnosis of hypertension within the first year following the Veteran's separation from active duty in September 1970.  There are also no records of any blood pressure readings presented during this one year period post-service, which are indicative of hypertension.

The Veteran's earliest mention of a hypertension diagnosis was eight years following service.  During the gap between the Veteran's separation and his diagnosis, there is no evidence that the Veteran sought treatment for hypertension.  Therefore, based on the clinical evidence of record, and the absence of credible persuasive lay evidence of symptoms in service and ever since service, service connection cannot be established through continuity of symptomatology.  

Finally, there is no medical nexus between the Veteran's active duty and current symptoms. As mentioned above, the Veteran was not treated for hypertension during or within a year after service. Therefore, direct service connection for hypertension is not available.  

The Veteran also asserts that his hypertension is due to exposure to an herbicide agent, resulting from his service in Vietnam between March 1969 to March 1970.  Here, the Veteran's service treatment records and personnel records confirm same; thus, herbicide exposure is acknowledged on the facts found.  

The claim of service connection for hypertension on a presumptive basis as due to exposure to an herbicide agent, however, must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 does not apply. Additionally, hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309 (e).  The amended version of 38 C.F.R. § 3.309 (e), Note 2, specifically states that the term ischemic heart disease does not include hypertension.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Veteran also contends that service connection for hypertension is warranted as it was secondary to his service-connected PTSD.  

The Veteran underwent a VA examination in December 2016 to address the etiology of his hypertension.  The examiner opined that hypertension was less likely than not caused by the exposure to an herbicide agent.  In support of this opinion, the VA examiner noted that it was not attributable to exposure to an herbicide agent because major quantifiable risk factors for hypertension were instead, and were well established to include gender, age, race, body mass index, and diabetes.  The examiner also opined that hypertension was less likely than not caused by the Veteran's service-connected disability.  In furtherance of his opinion, the VA examiner noted that the hypertension was not attributable to his PTSD as it was conjecture not supported by medical science.  The examiner instead stated that the etiology of the Veteran's hypertension was his family history, advancing age, and increasing weight.  The examiner supported his rationale with supporting medical documentation.

There is no other medical evidence of record that contradicts that of the December 2016 examiner.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is a lay person and is not shown to be competent to establish that his hypertension had its onset during service.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given its review of the record, the Board finds that service connection for
hypertension is not warranted.  While the Veteran contends that his hypertension was attributable to service, the Board points out that the more probative opinion concludes that the current hypertension was not caused by, was not the result of, and was not manifested during service.  Here, the record indicates that at the earliest, the Veteran's hypertension had an onset date in 1978, eight years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)( the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection). 

In this case, after reviewing all evidence currently of record, the Board determines that service connection for hypertension is not warranted because the evidence does not show that the Veteran's hypertension is related to or had its onset during his service or within a year after separation, nor is it related to exposure to an herbicide agent or his service-connected PTSD.   

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, including as due to PTSD is denied.

Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent and PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


